We meet this day at an important time for the United Nations, 70 years after its foundation. Australia’s representative to the San Francisco Conference in 1945 described the General Assembly as the place where the conscience of the peoples of the world should have its most potent expression. It is appropriate then, here in the General Assembly Hall, to reflect on what the United Nations has achieved and what it needs to achieve for the future.
The United Nations provides critical services each and every day in many parts of the world. Often this important work goes unnoticed or unappreciated by those not in direct receipt of that support. Australia recognizes the dedicated, often courageous work of the thousands of United Nations personnel in the field who protect vulnerable citizens, deliver vital humanitarian assistance, rebuild damaged societies and support development. The United Nations carries out its work in an increasingly hostile environment.
Today the world faces an unprecedented number of long-running and seemingly intractable conflicts, generating displacement on a massive scale and making humanitarian need more dire than at any time since the Second World War. Terrorism today is a global threat. The magnitude of the development challenge is immense. However, we must acknowledge the remarkable achievement that is the United Nations Charter. The values and aspirations articulated seven decades ago still guide us today.
Australia is proud that, as an active participant at the San Francisco Conference, we crafted a central element of the Charter, Article 56, known as the Australia Pledge. Under that Article, United Nations Members pledge to take action individually and jointly to promote higher standards of living; solutions to international economic, social, health and related problems; and universal respect for, and observance of, human rights and fundamental freedoms. Australia took that pledge on signing the Charter in 1945. Today I reiterate that pledge.
The 2030 Agenda for Sustainable Development (resolution 70/1), adopted unanimously last Friday by the General Assembly, is a manifestation of the
16/23 15-29595

29/09/2015 A/70/PV.18
Australia Pledge and a testament to the fundamental role of the Organization. Only the United Nations could have produced this remarkable result. The Sustainable Development Goals are necessarily ambitious. Let us consider just the first five: to end extreme poverty everywhere; to end hunger; to ensure quality education; to ensure healthy lives; and to achieve gender equality. Should we realize all 17 Goals, we will transform our world for the betterment of humankind.
We must ensure that the remarkable spirit of cooperation displayed during the negotiation process is maintained as we work to turn these ambitious goals into reality. The 2030 Agenda recognizes that economic growth, including through private-sector investment and trade, is central to sustainable development. The 2030 Agenda also recognizes that while official development assistance remains important, it is only one source of financing for development. The 2030 Agenda affirms that it is the quality of assistance that matters, and that true partnerships for development are essential, based on respect and cooperation. That is what Australia seeks to achieve with our friends and neighbours in the Pacific.
Climate change is a challenge for all nations and decisive action is required. We will succeed in reducing global emissions only if there is engagement by the entire United Nations membership. Australia has announced a strong, responsible and achievable post- 2020 contribution to international climate action. We are committed to ensuring the United Nations Climate Conference in Paris at the end of the year is the platform needed to secure a collective approach to the below 2° goal.
There is an inescapable truth. We cannot transform our world unless the place of women within it is transformed. The 2030 Agenda requires us to achieve nothing less than full gender equality. This is not just the right thing to do; it is the smart thing to do. It is essential to achieve sustainable, inclusive and equitable economic growth. Australia has established a $50 million gender equality fund to accelerate support for gender equality in our development programme delivered in our region, the Indian Ocean/Asia-Pacific.
We must step up the fight against the global scourge of violence against women and girls.
Last week the Australian Government announced a new domestic policy, a $100 million women’s safety package, improving front-line support services
and providing educational resources to help change community attitudes to violence and abuse. Similarly, our overseas aid programme helps countries in our region in efforts to eliminate violence against women and girls. The United Nations women, peace and security agenda has changed our collective thinking on the role of women in conflict. We now need to put it into practice. That is why Australia has worked with the United States to produce the first military commanders’ guide for implementing women, peace and security in the field.
A key element of the 2030 Agenda is that peaceful and inclusive societies are essential to achieving sustainable development. Human rights, good governance and open and inclusive institutions are crucial foundations for development. Human rights have been at the very centre of the United Nations over the past 70 years, from the United Nations Charter in 1945 to the Sustainable Development Goals in 2015.
With the rise of terrorist groups like Daesh, the continuing depredations of the North Korean regime, and the persistence of forced labour and other contemporary forms of slavery, the need for the United Nations to prosecute a strong human rights agenda has never been more pressing or urgent. Australia is standing for a seat on the United Nations Human Rights Council for the 2018-2020 term. This is the first time that my country has sought election to that body. I believe that Australia would bring to the Human Rights Council the same principled and practical approach that distinguished our 2013-2014 Security Council term. Should we be elected, our focus would be on empowering women and girls, strengthening governance and democratic institutions, promoting freedom of expression and advancing human rights for all.
Australia would be at the forefront of efforts to hold to account those responsible for human rights abuses and to build more effective preventative and accountability measures. We would be unrelenting in our efforts to secure abolition of the death penalty. Our term on the Human Rights Council would reflect Australia’s inclusive, diverse society and build on the Australian Government’s strong domestic human rights agenda.
There are nations for which the aspirations of the 2030 Agenda, indeed the promises of the United Nations Charter, appear remote or unachievable. The scourge of war continues to tear apart families, communities, countries and entire regions. As a non-permanent
15-29595 17/23

A/70/PV.18 29/09/2015
member of the Security Council, we experienced first- hand the difficulties the Council faces in responding to the crises and conflicts in Syria, Iraq, Libya, Yemen, South Sudan, the Central African Republic and Mali. Nowhere is the devastation greater than in Iraq and Syria. Daesh is wreaking unspeakable havoc and harm on individuals, families and communities and destroying the world’s cultural heritage in gross violation of international law and against the fundamental concepts of morality. It cannot be allowed to prevail.
Australia is participating in coalition military action to combat Daesh in Iraq and Syria. We are doing so within the framework of the Charter and in a manner consistent with international law. Defeating Daesh requires both military and political action. Reconciliation and inclusive governance in Iraq are the key to reducing Daesh’s appeal and support. We continue to advocate a political solution that can bring an end to the conflict in Syria and we support United Nations Envoy Staffan de Mistura’s efforts towards that end.
We do not believe any transition option should be rejected. All permutations of a political solution should be assessed with clear-eyed realism. Australia is committed to defeating terrorism in all its forms. We are responding to the challenges of violent extremism and foreign terrorist fighters, taking on those who would exploit our openness and modern communications to commit violence and promote terror. The humanitarian consequences of the conflicts in Syria and Iraq are devastating. I commend neighbouring countries Jordan, Lebanon, Turkey, which continue to bear the brunt of the population of displaced persons. Australia has provided $230 million in humanitarian assistance since the start of the conflict.
The massive flows of displaced people across the Middle East and into Europe have stretched response capacities to a breaking point. In this environment, people smugglers will strive to prosper from their dangerous and criminal trade. Australia’s firm response to people smuggling, and continued cooperation with its regional partners, have saved the lives of thousands who would otherwise have succumbed to the false promises of people smugglers. It has also enabled us to give refuge to those most in need. Consistent with our record over decades of resettling permanently thousands of refugees, Australia was pleased to announce recently that we would resettle permanently an additional 12,000 refugees from Syria and Iraq — registered by
the Office of the United Nations High Commissioner for Refugees — particularly those who are unlikely to have a home to which they might return. We also announced $44 million in funding to support 240,000 displaced persons on the borders.
The global humanitarian system is struggling to cope with the escalating demands. The World Humanitarian Summit in May next year must deliver a nimble humanitarian system which responds to different types of humanitarian crises in the most effective fashion. The only long-term solution to these man-made crises is a political one — to bring these conflicts to an end.
Australia’s recent experience as a Security Council member confirmed that the Council’s role is more essential than ever. The Security Council can perform its role only if it has the tools it needs. The role of peacekeeping is fundamental. Yesterday, I joined others in pledging renewed operational support for the United Nations peacekeeping system. Australian airlift was vital to the United Nations early response to the South Sudan crisis. We have now pledged to provide our C-17 Globemasters and C-130 Hercules aircraft to help United Nations peacekeepers respond to crises where and whenever we can in the future.
We recognize that the United Nations needs more tools for peacebuilding to help vulnerable States emerge from crises and prevent them from falling back into violence and disorder. Australia is looking forward to co-chairing with Angola the consultations on the peacebuilding architecture review later this year. We need to strengthen this crucial element of conflict prevention.
Another central lesson from Australia’s term on the Council was that accountability is crucial in preventing cycles of violence. The International Criminal Court has a critical role to play and requires our support. Australia remains determined to hold to account those responsible for the downing of Malaysia Airlines Flight MH-17 in July 2014. We owe nothing less to the families of those aboard that fateful flight. We will not let a Russian veto impede the efforts of countries grieving the loss of their citizens and demanding justice for the perpetrators of this atrocity.
All States must uphold their responsibility to protect civilians from the most serious international crimes. Security Council members have a particular responsibility to do so. In that context, we welcome
18/23 15-29595

29/09/2015 A/70/PV.18
proposals to restrain use of the veto where mass atrocity crimes are being committed. Australia’s term on the Security Council in 2013-2014 demonstrated that elected members can play an active and constructive role. I am therefore pleased to announce that Australia is nominating itself to serve again on the Council for the 2029-2030 term.
We do not underestimate the challenges facing all of us. Equally we should not downplay the opportunities. We remain confident that working together we can realize the enduring promise of the Charter — for Australians, for our region, and for the international community. And now 70 years on, the General Assembly is indeed the place where the conscience of the peoples of the world has its most potent expression.
